DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:

In claim 14, the phrase “a flange” on line 5, should be changed to – the flange –, since the limitation was previously introduced on line 3.
In claim 19, the phrase “any one of claims 1 to 18” on line 1, should be changed to -- claim 1 – since the dependency appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Hyun Soo (US 20180313511 A1 , hereinafter, “Lee”).

Regarding claim 1, Lee teaches a lighting module (light source unit 100 with portion A, see figures 1-4), comprising: 
a plurality of high-beam light sources (first light sources 110, see fig 1); 
a plurality of low-beam light sources (second light sources 130, see fig 1); 
a high-beam optical element (second optic rod 400, see fig 1), which comprises a plurality of high-beam light guide bodies (second light receiving parts 410, better seen in fig 2), wherein the plurality of high-beam light guide bodies (410) are in one-to-one correspondence (clearly seen in fig 2) with the plurality of high-beam light sources (130), rear ends (see ends of second light receiving surface 411, see fig 2) of the plurality of high-beam light guide bodies (410) are separated from one another (evident from fig 2), and front ends (see end of second light emitting surface 431, see fig 4) of the plurality of high-beam light guide bodies (410) are connected in sequence to form a continuous (better seen in fig 3) high-beam light emitting surface (431); and 
a low-beam optical element (first optic rod 300, see fig 1), which comprises at least one low-beam light guide body (see at least one first light receiving part 310, see fig 2), wherein the plurality of low-beam light sources (110) are disposed at a rear end 
wherein the low-beam optical element (300) and the high-beam optical element (400) are disposed one above the other (better seen in fig 3), an upper boundary (see upper edge of 431) of the high-beam light emitting surface (431) and a lower boundary (see lower edge of 331) of the low-beam light emitting surface (331) are fit or there is a spacing distance (equal to the thickness of separation deposition surface 500, see fig 4) between an upper boundary (upper edge of 431) of the high-beam light emitting surface (431) and a lower boundary (lower edge of 331) of the low-beam light emitting surface (331) in an up-and-down direction (as seen in fig 4).

Lee does not explicitly teach the spacing distance is less than or equal to 2 mm.
However, one of ordinary skill would have recognized the separation surface configured to prevent light interference between lights guides (see ¶ 74) and made of aluminum (see ¶ 39) is a reflective surface, known in the art or being thin.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the spacing distance is less than or equal to 2 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this case, One of ordinary skill would have considered having a very small distance between light guides to reduce and/or avoid gaps in the headlamp projection.
Regarding claim 9, Lee teaches wherein each of the plurality of high-beam light guide bodies (410) comprises a high-beam light incident part (411), the high-beam light incident part (411) is a light-concentrating cup structure, or the high-beam light incident part (411) is a plane (see flat surface disclosed in ¶ 13).

Regarding claim 10, Lee teaches wherein the low-beam optical element (300) comprises one low-beam light guide body (see body of 300), and a rear end of the low-beam light guide body (300) is provided with a plurality of low-beam light incident parts (see plurality of first light receiving surfaces 311).

Regarding claim 11, Lee teaches wherein the low-beam optical element (300) comprises a plurality of low-beam light guide bodies (310), rear ends of the plurality of low-beam light guide bodies (310) are separated from one another (evident from figure 2), front ends (right end of 310 as seen in figure 1) of the plurality of low-beam light guide bodies (310) are connected in sequence to form the low-beam light emitting surface (331), and a rear end of each of the plurality of low-beam light guide bodies (310) is provided with one low-beam light incident part (311).

Regarding claim 19, Lee teaches a vehicle lamp (head lamp apparatus 1, see figures 1-4), comprising the lighting module (100 and A) of any one of claims 1 to 18.

Regarding claim 20, Lee teaches a vehicle (vehicle, see ¶ 2), comprising the vehicle lamp of claim 19.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang et al. (WO 2018149407 A1, hereinafter, “Wang”).

Regarding claim 18, Lee does not explicitly teach wherein at least one of the low-beam light emitting surface (33) or the high-beam light emitting surface (323) is an arc-shaped surface recessed in a direction closer to the plurality of low-beam light sources (43).
Wang teaches a lighting module (lighting module 800, see figure 7-8a and 11) having a low-beam optical element (light-guiding component 100’, see fig 1) and plurality of low-beam light sources (LED elements 8021);
wherein at least one of the low-beam light emitting surface (light-emitting surface S1, see fig 8a) or the high-beam light emitting surface is an arc-shaped surface (see fig 7) recessed in a direction closer to the plurality of low-beam light sources (8021, see fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the arc-shaped emitting surface as taught by Wang into the teachings of Lee in order to generate a light pattern with reduced blur and dark fringes. One of ordinary skill in the art would have been motivated to make this modification to improve the uniformity of light.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Plank et al. (WO 2013166535 A2, hereinafter, “Plank”).

Regarding claims 12-16, Lee does not teach further comprising a supporting member and a pressing plate, wherein the high-beam optical element and the low-beam optical element are sandwiched between the supporting member and the pressing plate; the supporting member is provided with two rows of rectangular holes, the rear ends of the plurality of high-beam light guide bodies and the rear ends of the plurality of low-beam light guide bodies are all in one-to-one correspondence with the two rows of rectangular holes to insert each rear end into each rectangular hole; and
further comprising separation ribs each disposed between each two adjacent rectangular holes of the two rows of rectangular holes, and connecting ribs each disposed between each two adjacent high-beam light guide bodies of the plurality of high-beam light guide bodies and between each two adjacent low-beam light guide bodies of the plurality of low-beam light guide bodies, wherein the separation ribs is capable of contacting the connecting ribs; and
wherein the pressing plate forms a positioning groove, and an upper edge of a front end of the low-beam optical element forms a flange matched with the positioning groove; the supporting member forms a positioning part, and a lower edge of a front end of the high-beam optical element forms a flange matched with the positioning part; and
wherein the pressing plate is provided with a third positioning pin, and the supporting member is provided with a fifth positioning hole matched with the third positioning pin; and


Plank teaches a lighting module (illumination device 100, see figures 1-6) for a motor vehicle headlight (see abstract) comprising a number of light sources (light sources 1, see fig 1), at least one optical attachment (attachment optics 2, see fig 1); and 
further comprising a supporting member (position holder 4, see fig 1) and a pressing plate (holder 6, see fig 1), wherein the high-beam optical element (one portion of light-guiding bodies 3) and the low-beam optical element (another portion of 3s) are sandwiched between the supporting member (4) and the pressing plate (6); the supporting member (4) is provided with two rows of rectangular holes (receivers 4a, see fig 4), the rear ends (entry surfaces 3a of 3s) of the plurality of high-beam light guide bodies (the one 3s) and the rear ends of the plurality of low-beam light guide bodies (the another 3s) are all in one-to-one correspondence (as seen in figure 2) with the two rows (rows of 4a) of rectangular holes (4a) to insert each rear end (3as) into each rectangular hole (4as); and
further comprising separation ribs (see horizontal ribs between 4as, not labeled but clearly seen in fig 4) each disposed between each two adjacent rectangular holes (4a) of the two rows of rectangular holes (rows of 4a), and connecting ribs (see vertical ribs between 4as, not labeled but clearly seen in fig 4) each disposed between each two adjacent high-beam light guide bodies (between 3s of the one 3s) of the plurality of 
wherein the pressing plate (6) forms a positioning groove (see groove formed by sidewalls of 6, better seen in fig 6), and an upper edge (see upper edge of 2) of a front end of the low-beam optical element (2) forms a flange (see flange of 2 protruding from 3, not labeled but better seen in fig 3) matched with the positioning groove (groove); the supporting member (4) forms a positioning part (since 4 positions 2 within 7), and a lower edge (see lower edge of2) of a front end of the high-beam optical element (2) forms a flange (flange) matched with the positioning part (since 4 positions 2 within 7); and
wherein the pressing plate (6) is provided with a third positioning pin (see pin in annotated figure 2 below), and the supporting member (4) is provided with a fifth positioning hole (see hole in annotated figure 2 below) matched with the third positioning pin (pin); and
wherein two sides of the pressing plate (6) are provided with a buckle structure (recesses 6a, see fig 1), and the supporting member (4) is provided with an engaging part (stops 4b, see fig 4) matched with the buckle structure (6a, better seen in fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the supporting member and pressing plate as taught by Plank into the teachings of Lee in order to enhance alignment between light sources and light guides and simplify assembly of the device. One of 
Figure 2 of Plank with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    643
    811
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Plank as applied to claims 1 and 11-12 above, and further in view of Wang.

Regarding claim 17, Lee teaches a lens (lens 200) having lens collar (see lens collar, not labeled but clearly seen in fig 1); but 
Lee does not teach wherein the lens is connected to the lens holder through the lens collar, and the lens holder is connected to the supporting member.
Wang teaches a lighting module (lighting module 800, see figure 11) having a lens (lens element 8042, see fig 11) with a lens collar (see lens collar) attached to a supporting member (base 801) via a lens holder (lens holder 8041);
wherein the lens (8042) is connected to the lens holder (8041) through the lens collar (see lens collar), and the lens holder (8041) is connected to the supporting member (801).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens holder as taught by Wang into the teachings of Lee since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to enhance alignment between the lens and the light guides, and thus prevent light losses.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2-8, although the combination of Lee and Plank disclose the lighting module of claim 1 and a supporting member (lower fixed mold 303, see fig 7) and a pressing plate (upper fixed mold 302, see fig 7), wherein the supporting member (303) is provided with a groove (main recess 304 of 303), the high-beam optical element (light guiding member 100) is disposed in the groove (304) and a lens, the prior art the prior art of the record fails to teach:
the pressing plate is disposed above the high-beam optical element, and the low-beam optical element is disposed above the pressing plate; and
a lens holder, wherein the lens holder is provided with the lens, two sides of the pressing plate are respectively provided with a first clamping leg, two sides of the supporting member are respectively provided with a second clamping leg disposed opposite to the first clamping leg, two sides of the low-beam optical element are respectively provided with a third clamping leg disposed opposite to the first clamping leg, the lens holder is provided with clamping holes, and the third clamping leg, the first clamping leg and the second clamping leg located at a same side are stacked in sequence and clamped in a respective one of the clamping holes; and
wherein two sides of each of the clamping holes are respectively provided with an opening; and
wherein the groove is provided with a first positioning pin, the high-beam optical element is provided with a first positioning hole matched with the first position pin, the pressing plate is provided with a second positioning hole matched with the first positioning pin, and the first positioning pin in sequence passes through the first 
wherein a rear end of the groove is provided with first position protrusions, each of the first positioning protrusions is inserted between two adjacent ones of the plurality of high-beam light guide bodies, a front end of the groove is provided with second positioning protrusions capable of contacting a lower surface of each of the plurality of high-beam light guide bodies, a lower surface of the pressing plate is provided with third positioning protrusions capable of contacting an upper surface of each of the plurality of high-beam light guide bodies, and an upper surface of the pressing plate is provided with fourth positioning protrusions capable of contacting a lower surface of the at least one low-beam light guide body; and
further comprising a heat sink and a low-beam circuit board, wherein the low-beam optical element is provided with second positioning pins, the low-beam circuit board is provided with third positioning holes matched with the second positioning pins, the heat sink is provided with fourth positioning holes matched with the second positioning pins, and each of the second positioning pins in sequence passes through a respective third positioning hole and a respective fourth positioning hole to position the low-beam optical element, the low-beam circuit board and the heat sink; and
further comprising a high-beam circuit board, wherein the low-beam optical element, the low-beam circuit board and the heat sink are securely connected through a first fastener, and the supporting member, the high-beam circuit board and the heat sink are securely connected through a second fastener.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dolson et al. (US 20090016074 A1) discloses a lighting module having light guides that provide high and low beams, the light guides are attached to a supporting member with screws. The module is relatively cost effective to manufacture and assemble.

Dolson et al. (US 20080253144 A1) discloses a lighting module having a plurality of individual light guides configured to emit high, low and signaling beams. The light guides are assembled to a supporting member via a pressing device. The module is cost effectively manufactured, and provides reasonably robust performance in automotive environments. Allows the light pipes to be easily positioned and assembled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875